                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


OPERATION UNIFICATION                               18-cv-13779
INC., et al.,
                                           HON. TERRENCE G. BERG
                  Plaintiffs,

      v.

GENESEE COUNTY
                                         ORDER ADOPTING REPORT
MUNICIPALITY, et al.,
                                          AND RECOMMENDATION
                  Defendants.



     This is a civil rights case brought by pro se Plaintiffs Operation

Unification Inc., Charles Young Group, Charles Young, Jr., and Lela

McGee-Harvey. Plaintiffs describe Operation Unification as the first

minority-owned developer to obtain Community Housing Development

Organization status from the United States Department of Housing and

Urban Development. They filed this lawsuit because of Operation

Unification Inc.’s alleged inability to procure real estate development

contracts in the wake of a 2013 case brought by the City of Flint against

Operation Unification Inc. in the Seventh Judicial Circuit Court for

Genesee County, State of Michigan, and related alleged constitutional

violations. Plaintiffs filed the instant case to ask this Court to intervene
in the pending state court action. In response, Defendants Genesee
County, Genesee County Circuit Court, and the Genesee County

Treasurer1 filed a motion to dismiss the case under Rule 12(b)(1) of the

Federal Rules of Civil Procedure, urging that Plaintiffs lack standing and

that this Court must abstain from interfering in state court proceedings

under the principles expressed in Younger v. Harris. 401 U.S. 37 (1971),

and refrain from entering injunctive relief in accordance with the Anti-

Injunction Act, 28 U.S.C. § 2283, and Tax Injunction Act, 28 U.S.C.
§ 1341. On December 10, 2018, this Court referred all pretrial matters to

Magistrate Judge R. Stephen Whalen. See Dec. 10, 2018 Min. Entry (ECF

No. 4).
      Presently before the Court is a Report and Recommendation on the

pending motion to dismiss issued by Magistrate Judge Whalen. The

Report and Recommendation (ECF No. 26), dated April 16, 2019,
recommends that Plaintiffs’ complaint be dismissed without prejudice

under the abstention doctrine outlined by the Supreme Court in Younger

v. Harris, 401 U.S. 37 (1971), and that Plaintiffs’ requests for injunctive

relief be denied because they are barred by the Anti-Injunction and Tax

Injunction Acts. For the reasons described below, this Court will accept

and adopt the Magistrate Judge’s Report and Recommendation and

dismiss the complaint without prejudice.




1Plaintiffs’ complaint also lists unidentified Genesee County employees, subsidiaries,
and affiliates as Defendants. ECF No. 1.
                                          2
                              DISCUSSION

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation on Defendants’ motion to dismiss. The law provides

that either party may serve and file written objections “[w]ithin fourteen
days after being served with a copy” of the report and recommendation.

28 U.S.C. § 636(b)(1). As of this date, neither party has filed any

objections to the Report and Recommendations. The district court will
make a “de novo determination of those portions of the report . . . to which

objection is made.” Id. Where, as here, neither party objects to the report,

the district court is not obligated to independently review the record. See

Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will therefore

accept the Magistrate Judge’s Report and Recommendation of April 16,

2019 as this Court’s findings of fact and conclusions of law.

     Accordingly, it is hereby ordered that Magistrate Judge Whalen’s

Report and Recommendation of April 16, 2019 is ACCEPTED and

ADOPTED. Accordingly, Defendants’ motion to dismiss this case is

GRANTED and the complaint will be DISMISSED WITHOUT

PREJUDICE. The remaining pending motions, Plaintiffs’ motion for

preservation of intent to file federal suit (ECF No. 18), and motion for

injunction on parcels (ECF No. 19), are DENIED as moot.


     SO ORDERED.


                                     3
Dated: May 10, 2019             s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE


                       Certificate of Service

      I hereby certify that this Order was electronically submitted on
May 10, 2019, using the CM/ECF system, which will send notification to
all parties.

                                      s/Amanda Chubb
                                      Case Manager




                                  4
